Citation Nr: 1307603	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date prior to August 1, 2005 for the grant of entitlement to service connection for right ankle osteoarthritis.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1946 to June 1948. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an July 2009 rating decision of the Regional Office (RO) that granted service connection for right ankle disability, effective June 12, 2009.  The Veteran thereafter appealed with respect to the effective date assigned.  In a rating decision issued in December 2010, an effective date of August 1, 2005 was assigned.  However, as this date is still later than the earliest date available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for service connection for a right ankle disability that was received on April 23, 2004.  A VA examination was performed in September 2004; X-rays taken in connection with the examination indicated a normal right ankle.  Therefore, the claim was denied on the basis that there was no current right ankle disability.  The Veteran appealed that denial to the Board, which remanded the issue for consideration of additional evidence and for a new VA examination.  Based upon this new evidence, including the VA examination, the RO granted the claim in a July 2009 rating decision, with an effective date of June 12, 2009.  The Veteran then appealed the effective date assigned.  In a rating decision issued in December 2010, an effective date of August 1, 2005 was assigned.  The basis for this effective date was private treatment records showing that the Veteran was seen by a podiatrist in August 2005 and September 2005 and that X-rays taken at that time showed arthritis.  An effective date prior to August 1, 2005 was denied on the basis that there was no diagnosed chronic disability before that date.

However, the Board determines that a remand is necessary so that outstanding VA and private treatment records may be obtained, as well as a VA opinion.  With regard to VA treatment records, the Board observes that in a statement submitted in September 2005, the Veteran indicated that he was called back by VA two weeks after the September 2004 VA examination for more X-rays.  However, the only X-rays from September 2004 are those discussed in that VA examination report, and there are no VA records other than various VA examination reports associated with the claims file.  Thus, all VA treatment records from the Manchester VA Medical Center for the Veteran should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

As for the private treatment records, the Veteran reported being treated by Dr. Wilton in August 2005 and September 2005.  He provided a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for these records.  A letter was sent to Dr. Wilton in November 2008, who replied that the Veteran was last seen in November 2005.  In the subsequent rating decision granting service connection, the RO referred to this response as a negative reply.  However, Dr. Wilton did not state that records were not available, but only that they were from no more recently than three years prior.  If Dr. Wilton was attempting to indicate that the records were so old that they had been destroyed, the Board requires an explicit response to that effect.  Therefore, the Veteran should be asked to complete another VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. Wilton and the RO should again attempt to obtain the actual treatment records from August 2005 through November 2005.

Once any additional treatment records have been associated with the claims file, a VA opinion should be obtained that addresses whether it is at least as likely as not that arthritis shown by X-rays taken in August 2005 were the cause of the Veteran's ankle pain in September 2004 or earlier.  

Accordingly, the case is REMANDED for the following action:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request that the Veteran complete another VA Form 21-4142, Authorization and Consent to Release Information to VA, for the records from Dr. Wilton dated from August 2005 through November 2005.  All requests and responses, positive and negative, must be documented in the claims file.

2. Associate with the claims file all VA treatment records for the Veteran from the Manchester VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

3. Once all additional VA and private treatment records have been added to the claims file, request a VA orthopedic opinion as to whether it is at least as likely as not (50 percent probability or more) that the arthritis shown by X-ray in August 2005 was the cause of the Veteran's right ankle pain in September 2004 or earlier.  

The claims file should be made available for review, and the report should reflect that such review occurred.  The examiner should address the apparently normal right ankle found on X-ray at the September 2004 VA examination and any inconsistency with other imaging in the file.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

